FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 October 18, 2013
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

 v.                                                     No. 12-4202
                                             (D.C. Nos. 2:11-CV-00792-CW and
 RULON FREDERICK DeYOUNG,                          2:08-CR-00525-CW-1)
                                                          (D. Utah)
               Defendant - Appellant.


                            ORDER DENYING
                     CERTIFICATE OF APPEALABILITY *


Before TYMKOVICH, ANDERSON, and BACHARACH, Circuit Judges.




      Defendant and petitioner Rulon DeYoung seeks a certificate of

appealability (“COA”) to enable him to appeal the denial of several motions,

including motions construed as 28 U.S.C. § 2255 motions. The district court also

denied Mr. DeYoung’s motions to proceed in forma pauperis, and his request for

a COA. For the following reasons, we deny Mr. DeYoung a COA and dismiss

this matter.


      *
       This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. DeYoung pled guilty to charges related to tax evasion and was

sentenced to thirty-six months’ imprisonment. His conviction was affirmed by

this court on direct appeal. United States v. DeYoung, 414 Fed. Appx. 143 (10th

Cir. 2011) (unpublished).

      Mr. DeYoung then filed a motion to vacate the judgment, arguing that the

judgment against him was void for lack of jurisdiction. The district court

construed that motion as a motion for relief under § 2255 and opened a separate

civil case for that proceeding (Case No. 11-cv-792). On January 10, 2012, the

district court issued an order denying the motion, concluding that the “defects of

Defendant’s arguments are numerous.” Order at 2; R. Vol. 1 at 84. Mr. DeYoung

then filed the instant appeal and he also filed, in the separate civil case (Case No.

11-cv-792), a series of post-decision motions, apparently challenging the district

court’s ruling. Due to the pending post-decision motions, we abated proceedings

in this appeal.

      Mr. DeYoung subsequently filed another “motion” in a new civil

proceeding (Case No. 12-cv-821), which the district also treated as a § 2255

proceeding. On August 14, 2013, the district court issued a memorandum

decision and order, vacating its January 10, 2012, order in Case No. 11-cv-792,

denying Mr. DeYoung’s motion to vacate and all related motions in 11-cv-792,

and denying the § 2255 motion filed in Case No. 12-cv-821. We then lifted the

abatement of this appeal; Mr. DeYoung has filed his brief and application for a

                                         -2-
COA seeking to challenge the August 14, 2013, decision denying him relief by

means of his various motions.

      Mr. DeYoung must obtain a COA before he can appeal the denial of a

§ 2255 motion. 28 U.S.C. § 2253(c)(1)(B). A COA requires the applicant to

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). The district court in this case addressed the substance of

Mr. DeYoung’s arguments, noting that he had “persistently raised jurisdictional

issues throughout his criminal case and in the two present civil matters. He has

filed multiple motions and notices on the issue. Due to [his] efforts, despite the

procedural deficiencies that exist in both cases, . . . ” Mem. Decision & Order at

5; R. Vol. 1 at 206. The court accordingly deemed it prudent to address

Mr. DeYoung’s arguments.

      The district court rejected Mr. DeYoung’s challenges to its subject matter

jurisdiction, holding that “[b]ecause [Mr. DeYoung] was charged with tax crimes

under 26 U.S.C. §§ 7201 and 7212(a), the court had subject-matter jurisdiction to

hear his criminal case.” Id. “Likewise, the court has authority pursuant to 28

U.S.C. § 1331 to hear [Mr. DeYoung’s] present challenge, which raises

constitutional issues through a civil proceeding.” Id. at 5-6; R. Vol. 1 at 206-07.

The court further rejected Mr. DeYoung’s motions (arguing statutory and

jurisdictional claims) to vacate the judgment against him, noting that he had

“voluntarily and intelligently entered a plea of guilty.” Id. at 7; R. Vol. 1 at 208.

                                          -3-
Finally, the court rejected any argument that the prosecution had engaged in

misconduct during the Grand Jury proceedings. Id.

      We fully agree with the district court that Mr. DeYoung has failed to make

a substantial showing of the denial of a constitutional right. As the court

observed, Mr. DeYoung pled guilty to tax crimes, and he has never denied his

guilt. Rather, his obscure arguments challenge the jurisdiction of the courts and

the applicability of statutes, all of which the district court correctly rejected.

      Thus, we DENY Mr. DeYoung a COA; we DENY his request to proceed in

forma pauperis; and we DENY his “Motion in the Nature of Mandamus.”

                                                 ENTERED FOR THE COURT


                                                 Stephen H. Anderson
                                                 Circuit Judge




                                           -4-